Citation Nr: 1618611	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the right knee with minimal degenerative changes.

2.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee with minimal degenerative changes.

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle sprain.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from May 2009 and August 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin

The Board previously remanded this matter in October 2014.  It has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains update letters sent to the Veteran for his pending Travel Board hearing.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

By way of history, the Veteran requested a Travel Board hearing in his substantive appeal of the issue of entitlement to a TDIU in November 2011.  The Veteran had a separate appeal pending for the other issues presently before the Board.  In August 2014, the RO advised the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing.  Noting this history, the Board remanded the claim to afford the Veteran a Travel Board hearing.  

The Board finds that another remand is necessary to ensure compliance with the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A May 2015 Deferred Rating Decision documents the Veteran's remanded claim as being ready for Travel Board and advance to the Board.  A Certification of Appeal, completed the same day in May 2015, notes that the Veteran had a pending Travel Board hearing.  September 2015 and November 2015 VA notification letters informed the Veteran that he was on a list of persons wanting to appear for a Travel Board hearing.  However, there is no indication of record that the Veteran was scheduled for such a hearing or has yet presented testimony at a Travel Board hearing.  The Veteran has a right to this hearing, and a remand is necessary to substantially comply with the directives of the October 2014 remand.  Accordingly, the Veteran should be scheduled for a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



